                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Avril L. Wilson,                                           )   C/A: 3:18-1535-MGL-TER
                                Plaintiff,                 )
vs.                                                        )
                                                           )          ORDER
University of South Carolina,                              )
Harris Pastides,                                           )
Venis Manigo,                                              )
                        Defendants.                        )
_________________________________________                  )

        This is an action filed by a pro se litigant. Under Local Civil Rule 73.02(B)(2) of the United

States District Court for the District of South Carolina, pretrial proceedings in this action have been

referred to the assigned United States Magistrate Judge. Plaintiff paid the filing fee. (ECF No. 1).

On July 18, 2018, service of process was authorized by the court. (ECF No. 19). Plaintiff was

instructed: “Because Plaintiff paid the full filing fee, Plaintiff is responsible for service of process

under Rule 4.” Also, “Plaintiff has 90 days from the date on which the summonses are issued to

serve Defendants in compliance with Rule 4. Under Rule 4(m), unless a Defendant is served within

90 days after the summonses are issued as directed by this Order, that particular unserved Defendant

may be dismissed without prejudice from this case.” (ECF No. 19).

        Within ten(10) days of the date of this order (with an additional three(3) days for mailing

time), Plaintiff is ordered to provide the court with status of her case, including, but not limited to,

filing proof of service if applicable.1

        IT IS SO ORDERED.

                                                        s/ Thomas E. Rogers, III
January 16, 2019                                        Thomas E. Rogers, III
Florence, South Carolina                                United States Magistrate Judge



        1
            Time to execute service upon defendants under FRCP Rule 4 ran on October 16, 2018.
